Citation Nr: 0635033	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-07 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for a 
spine disability. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel













INTRODUCTION

The veteran had active service from August 1977 to August 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in August 2003 by 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In his March 2004 VA Form 9, the veteran requested to be 
scheduled for a Travel Board hearing with a Judge from the 
Board sitting at the RO.  In June 2004, the RO sent the 
veteran a letter that described his option to request a 
videoconference hearing.  The veteran elected to have a 
videoconference hearing in a July 2004 form.  An October 2005 
letter from the RO showed that the veteran was scheduled for 
a Travel Board hearing in January 2006.  Evidence of record 
showed that the veteran failed to report for his scheduled 
Travel Board hearing in January 2006.  The AMC/RO should 
contact the veteran to determine whether his request for a 
hearing was fulfilled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In statements dated in December 2004, February 2005, and 
September 2005, the veteran filed claims for entitlement to 
service connection for pes planus, chondromalacia of patella, 
depression, PTSD, colon polyps, adrenal mass, tendon injury, 
left shoulder condition, and ingrown toenails.  In addition, 
the veteran sought to reopen claims for entitlement to 
service connection for hemorrhoids and a gastric condition 
including peptic ulcer disease, based on new and material 
evidence.  These claims are referred to the RO for proper 
action. 




REMAND

Concerning the issue of whether new and material evidence has 
been received in order to reopen a claim for entitlement to 
service connection for a spine disability, the recent opinion 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), provided 
specific guidance concerning what would constitute adequate 
notice pursuant to 38 U.S.C.A. § 5103(a) for claims to reopen 
previously denied claims.  The AMC/RO has not had an 
opportunity to provide the veteran with Section 5103(a) 
notice that would comply with this recent Court decision.

The veteran's claims file contains a decision dated in August 
2005 that indicates the veteran was granted benefits from the 
Social Security Administration (SSA).  This decision includes 
references to the veteran's claimed spine disability.  
Medical records from SSA pertaining to any original or 
continuing award of disability benefits should be requested 
and associated with the claims file.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  38 
C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
for the issue of whether new and material 
evidence has been received in order to 
reopen a claim for entitlement to service 
connection for a spine disability.

2.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

3.  Clarify the veteran's intentions with 
regard to a Board hearing.  

4.  Request that the veteran identify any 
additional VA and non-VA health care 
providers that have treated him for his 
claimed spine disability during the period 
from January 2002 to the present, including 
the chiropractor identified in a December 
2004 statement of record and a physician 
(as identified in a March 2004 statement of 
record, and obtain any relevant records 
from the State of Arkansas Board of Review 
and Arkansas Department of Labor (see VA 
Form 2142s executed in December 2003) 
concerning the veteran's claimed 
musculoskeletal disability.  Obtain records 
from each health care provider and/or 
agency the veteran identifies that have not 
already been associated with the claims 
file.

5.  Readjudicate the issue of whether new 
and material evidence has been received in 
order to reopen a claim for entitlement to 
service connection for a spine disability.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative (if 
any).  An appropriate period of time should 
be allowed for response.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



